Citation Nr: 1514160	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-38 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, in excess of 0 percent prior to January 27, 2012 and in excess of 40 percent from January 27, 2012.

2.  Entitlement to service connection for prostate cancer claimed as due to herbicide  exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to March 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which denied an increased rating for bilateral hearing loss, in excess 0 percent, and denied service connection for prostate cancer.   

In a subsequent February 2012 rating decision, the RO granted an increased 40 percent rating for bilateral hearing less effective January 27, 2012, creating a staged rating.  While the RO characterized the issue on appeal as an evaluation of bilateral hearing loss, rated 0 percent disabling from April 1, 1982, increased to 40 percent from January 27, 2012, the present appeal stems from a July 2008 claim for an increased rating.  Accordingly, the relevant rating period on appeal is from the time period one year before the July 2008 claim was filed to present.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has accordingly recharacterized the issue on appeal.  


FINDINGS OF FACT

1.  For the entire rating period prior to January 27, 2012, audiometric testing has revealed a 71 decibel puretone threshold average with 96 percent speech discrimination in the right ear, and a 73 decibel puretone threshold average with 96 percent speech discrimination in the left ear. 

2.  For the entire rating period from January 27, 2012, audiometric testing has revealed a 94 decibel puretone threshold average with 76 percent speech discrimination in the right ear, and a 76 decibel puretone threshold average with 96 percent speech discrimination in the left ear. 

3.  The Veteran has a current diagnosis of prostate cancer. 

4.  The Veteran served on temporary duty in-country in the Republic of Vietnam and is, therefore, presumed to have been exposed to an herbicide agent in service. 

5.  Prostate cancer is a presumptive disease associated with exposure to an herbicide agent under 38 C.F.R. § 3.309(e) (2014).


CONCLUSIONS OF LAW

1.  Prior to January 27, 2012, the criteria for an increased rating, in excess of 0 percent, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2014).

2.  From January 27, 2012, the criteria for an increased rating, in excess of 40 percent, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2014).

3.  The criteria for service connection for prostate cancer, claimed as due to herbicide exposure, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because this decision constitutes a full grant of the benefits sought on appeal with respect to the claim for service connection for prostate cancer, no further discussion regarding VCAA notice or assistance duties is required to address this claim. 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued an August 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.  

The Veteran was afforded VA examinations in August 2010 and January 2012 to address the claim for an increased rating for bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2010 and January 2012 VA examinations obtained are adequate for rating purposes.  The VA compensation examinations included a complete audiological examination of the Veteran and addressed all the relevant rating criteria for rating bilateral hearing loss.    

While the Veteran's representative indicated in a March 2015 statement that the pertinent medical evidence, to include the more recent January 2012 VA examination, was "stale," the Veteran and his representative have not specifically asserted that bilateral hearing loss increased in severity since the most recent rating examination.  Cf. Caffrey v. Brown, 6 Vet. App. 377 (1995).  Accordingly, the Board finds that a remand for reexamination is not warranted in this case.  See 
38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 


Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85.  When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  
38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis 

The Veteran is service connected for bilateral hearing loss, which is rated at 0 percent disabling prior to January 27, 2012, and at 40 percent disabling from January 27, 2012.  The Veteran contends that an increased rating is warranted for bilateral hearing loss.  After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period prior to January 27, 2012, a compensable evaluation in excess of 0 percent is not warranted for bilateral hearing loss, and for the entire rating period from January 27, 2012, a rating in excess of 40 percent is not warranted.

VA audiological examinations were completed in August 2010 and January 2012.  The evidence shows that for the entire rating period prior to January 27, 2012, audiometric testing revealed a 71 decibel puretone threshold average with 96 percent speech discrimination in the right ear, and a 73 decibel puretone threshold average with 96 percent speech discrimination in the left ear. 




On the VA audiological evaluation in August 2010, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
50
70
80
85
LEFT
50
75
80
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  The Veteran reported that he can't hear without hearing aids and has difficulty hearing in the right ear with a hearing aid.

The August 2010 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (71 decibel puretone threshold average, and 96 percent speech discrimination), and a numeric designation of II for the left ear (73 decibel puretone threshold average, and 96 percent speech discrimination).  The numeric designations for the right ear (II) along with the numeric designation for the left ear (II), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Board finds that puretone thresholds reported on the August 2010 VA audiological evaluation were not at 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) and were not recorded at 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply to those findings.  

Based on all the evidence of record, lay and medical, the Board finds that prior to January 27, 2012, a compensable evaluation is not warranted for bilateral hearing loss.  The Board finds that audiometric testing results from the August 2010 VA examination are probative and included adequate testing under the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The evidence shows that for the entire rating period from January 27, 2012, audiometric testing revealed a 94 decibel puretone threshold average with 76 percent speech discrimination in the right ear, and a 76 decibel puretone threshold average with 96 percent speech discrimination in the left ear. 

On the VA audiological evaluation in January 27, 2012, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
80
95
100
100
LEFT
55
75
85
90

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 96 in the left ear.  The January 2012 VA audiometric test results were stated to be valid for rating purposes, and there were no inconsistencies indicated by the VA examiner during testing.  

Because puretone thresholds reported on the January 2012 VA audiological evaluation were at 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) for both the right and left ears, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment are applicable to those findings.  38 C.F.R. § 4.86 provides that for exceptional patterns of hearing impairment, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The Board notes that 38 C.F.R. § 4.86 (b) is not for application because neither the right nor left ear displayed puretone thresholds of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.

The January 2012 audiometric findings, applied to Table VI, yield a numeric designation of V for the right ear (94 decibel puretone threshold average, and 76 percent speech discrimination), and a numeric designation of II for the left ear (76 decibel puretone threshold average, and 96 percent speech discrimination).  The numeric designations for the right ear (V) along with the numeric designation for the left ear (II), entered into Table VII, produce a 10 percent evaluation for hearing impairment.

The January 2012 audiometric findings applied to Table VIA, however, yield a numeric designation of IX for the right ear (94 decibel puretone threshold average), and a numeric designation of VI for the left ear (76 decibel puretone threshold average).  The numeric designations for the right ear (IX) along with the numeric designation for the left ear (VI), entered into Table VIA, produce a 40 percent evaluation for hearing impairment.  Therefore, applying Table VIA over Table VI is more beneficial to the Veteran in this case, yielding a 40 percent evaluation for hearing impairment from January 27, 2012. 

Based on all the evidence of record, lay and medical, the Board finds that from January 27, 2012, an evaluation in excess of 40 percent is not warranted for bilateral hearing loss.  The Board finds that audiometric testing results from the January 27, 2012 VA examination are probative and included adequate testing under the rating criteria.  See Martinak, 21 Vet. App. at 455.  

During the January 2012 VA examination, the Veteran reported that he could not hear without his hearing aids, and still had difficulty hearing in the right ear even with his hearing aid.  The Veteran is competent to describe the effects of his hearing loss on his work and daily functioning, and the Board finds his statement is credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann 3 Vet. App. at 349.  

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for an increased evaluation for bilateral hearing loss, in excess of 0 percent prior to January 27, 2012, and in excess of 40 percent from January 27, 2012 and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on audiometric evaluations, to include speech discrimination testing, which recognizes and measures the inability to hear words in conversation.  The speech recognition score is one measure of the Veteran's complaints of difficulty with hearing, to include difficulty with hearing in the right ear with hearing aids.  In this case, the hearing loss symptoms and associated difficulty with speech discrimination are contemplated by the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  While the Veteran has provided lay evidence of functional limitations related to his difficulties with hearing, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his occupation and daily life.  While the Veteran's representative indicated in a March 2011 statement that VA treatment records noted an excessive cerumen in both ears in March 2007, both ears were cleaned at that time.  While dry ears canals were also noted in June 2008, neither the presence of cerumen or dry ears were shown to result in additional hearing impairment, and any hearing impairment due to such would have been measured during VA examinations in August 2010 and January 2012.  Thus, the Board finds that such symptoms do not constitute exceptional factors associated with service-connected hearing loss to warrant referral for an extraschedular rating.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran, however not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected hearing loss, and he has not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Prostate Cancer, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis 

The Veteran contends that prostate cancer is related to herbicide exposure in Vietnam.  A June 2008 private consultation from Verity Radiation Oncology shows an April 2008 biopsy revealed a malignant neoplasm of the prostate.  A November 2008 letter from the Veteran's physician at Verity Radiation shows that radiation treatment had been completed with treatment dates from July 2008 to September 2008.  The United States Court of Appeals for Veterans Claims (CAVC) held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet.App. 319, 312 (2007).  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Id.  Accordingly, the Board finds that the Veteran has a current diagnosis of prostate cancer.  

A DD Form 214 shows that the Veteran received the Vietnam Service Medal in relation to service in the United States Air Force.  The Veteran reported, in a December 2010 lay statement, that he served on temporary duty with the 47th Tactical Fighter Squadron at the Ubon Royal Thai Airbase, Thailand and at the Cam Ranh Bay Airbase, Vietnam from July 1965 to November 1965.  Personnel records requested by the RO do not confirm service in the Republic of Vietnam, but reflect 117 days temporary duty in Southeast Asia from July 1965 to November 1965, and show that the Veteran served as an Aerospace Ground Equipment Repairman during that time.  A Citation to Accompany the Veteran's award of the Air Force Commendation Medal, submitted by the Veteran, reflects service with the 47th Tactical Fighter Squadron in Southeast Asia in the from July 1965 to November 1965.  The accompanying request for the Southeast Asia Certificate, which was signed by the Veteran in February 1969, notes service locations of Ubon, Thailand and Cam Ray Bay, Vietnam from July 1965 to November 1965.  

During the relevant dates from July 1965 to November 1965, personnel records show that the Veteran as assigned to the 15th Field Maintenance Squadron at MacDill Air Force Base, Florida "(TAC)".  That unit was assigned to the 15th tactical Fighter Wing.  Unit research provided by the Veteran in June 2010 indicates that in 1965, the 15th Tactical Fighter Wings deployed to Vietnam.  The Veteran also submitted lay evidence from E.B. in support of his claim.  In a November 2010 statement, E.B. reported that he was assigned to the 15th Tactical Fighter Wing at MacDill Air Force Base, Florida as an Aerospace Ground Equipment Repairman/Technician, that he was assigned on temporary duty with the 45th Tactical Fighter Squadron to Ubon Royal Thai Air Base, but that he was replaced by the 47th Tactical Fighter Squadron prior to his return to MacDill Air Force Base.  He explained that the Veteran was assigned to the 15th Tactical Fighter Wings and was on temporary duty with the 47th Tactical Fighter Squadron.  He also stated that the 47th Tactical Fighter Squadron had been moved on temporary duty to Cam Ranh Bay Air Base, South Vietnam, and that the Veteran was there when he arrived and departed Cam Ranh Bay sometime later.  Attached service and pay records do verify E.B.'s service in Cam Ranh Bay, Vietnam in November 1965.  The Board finds that E.B.'s lay statements are credible and identify the Veteran as serving at the Cam Ranh Bay Air Base in Vietnam in November 1965.  

The Veteran's service personnel records reflect temporary duty service in Southeast Asia from July 1965 to November 1965, and the Veteran has submitted supporting documentation in the form of an Air Force Commendation Medal and certificate, unit history research, and credible lay evidence from E.B. which shows that his temporary duty service included ground support at the Cam Ranh Bay Air Base, Vietnam.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran served on temporary duty in-country in the Republic of Vietnam in November 1965.  Because the Veteran's service involved actual duty in the Republic of Vietnam, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97; see also Haas, 20 Vet. App. at 257. 

Prostate cancer is a presumptive disease associated with exposure to an herbicide agent under 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection for prostate cancer is warranted on a presumptive basis. 


ORDER

An increased rating for bilateral hearing loss, in excess of 0 percent prior to January 27, 2012 and in excess of 40 from January 27, 2012 is denied.

Service connection for prostate cancer, claimed as due to herbicide exposure, is granted. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


